—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated November 7, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements, as the order dated November 7, 1997, was *648superseded by an order dated May 6, 1998, made upon reargument (see, Ithier v Long Is. Jewish Med. Ctr., 257 AD2d 648 [decided herewith]). Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.